Case: 14-11679    Date Filed: 11/19/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11679
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:13-cr-00127-MEW-GRJ-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

ROBERT EUGENE SPIKER,

                                                         Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 19, 2014)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges

PER CURIAM:
              Case: 14-11679     Date Filed: 11/19/2014    Page: 2 of 2


      Roland Falcon, appointed counsel for Robert Spiker, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Spiker’s

conviction and sentence are AFFIRMED.




                                          2